J-S80034-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA


                       v.

XAVIER JASON PAGAN

                            Appellant                No. 505 MDA 2016


                  Appeal from the PCRA Order March 17, 2016
                 in the Court of Common Pleas of Berks County
                Criminal Division at No(s): CP-06-0004619-2012


BEFORE: LAZARUS, J., STABILE, J., and RANSOM, J.

MEMORANDUM BY RANSOM, J.:                       FILED DECEMBER 19, 2016

        Appellant, Xavier Jason Pagan, appeals from the March 17, 2016

order, denying his petition filed under the Post Conviction Relief Act (PCRA),

42 Pa.C.S. §§ 9541-9546. We affirm.

        On January 28, 2013, Appellant pleaded guilty to two counts each of

aggravated assault and criminal conspiracy to commit aggravated assault,

and one count each of simple assault, criminal conspiracy to commit criminal

homicide, criminal conspiracy to commit simple assault, and intimidation of a

witness.1 Appellant was sentenced to an aggregate term of thirteen to forty

years of incarceration. He did not pursue a direct appeal.



____________________________________________


1
    18 Pa.C.S. § 2702, 903, 2701 and 4952, respectively.
J-S80034-16



       On March 9, 2015, following timely PCRA proceedings and appeal

therefrom, this Court vacated the PCRA court’s order and remanded for a

Grazier2 hearing and any necessary subsequent PCRA proceedings.           See

Commonwealth v. Pagan, 120 A.3d 1050 (Pa. Super. 2015) (unpublished

memorandum).

       On July 21, 2015, following a Grazier hearing, Appellant was

permitted to proceed pro se. On December 18, 2015, he filed a motion to

correct illegal sentence, which the PCRA court treated as an amendment of

Appellant’s August 29, 2013 motion seeking post conviction relief. On March

17, 2016, the court formally dismissed Appellant’s petition. Appellant timely

appealed.

       In its memorandum opinion filed pursuant to Pa.R.A.P. 1925(b), the

court stated:

       On March 17, 2016, we dismissed Appellant’s PCRA motion. On
       March 23, [2016], Appellant filed an appeal to the Superior
       Court. On April 11, 2016, we ordered Appellant to file a concise
       statement of the errors complained of on appeal. As of this
       date, Appellant has failed to comply with this order . . . No
       request for an extension has been made within the twenty one
       day deadline in our April 1, 2016 order.

Trial Court Opinion, 5/17/16, at 1-2. Thus, based upon Appellant’s failure to

file a Rule 1925(b) statement, the trial court concluded that Appellant had

waived all issues, citing Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in

____________________________________________


2
    Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).



                                           -2-
J-S80034-16



the Statement and/or not raised in accordance with the provision of this

paragraph (b)(4) are waived.”). As a result, the trial court suggests that we

dismiss Appellant’s appeal. The record reflects that the trial court issued an

order requiring Appellant to submit a Rule 1925(b) statement and that

Appellant failed to respond.

      Where a trial court orders an Appellant to file a Pa.R.A.P. 1925(b)

statement, the Appellant must comply in a timely manner. Commonwealth

v. Castillo, 888 A.2d 775, 780 (Pa. 2005). Failure to comply with a Rule

1925(b) order will result in waiver of all issues raised on appeal. Id.; see

also Greater Erie Indus. Development Corp. v. Presque Isle Downs,

Inc., 88 A.3d 222, 225 (Pa. Super. 2014).       Due to Appellant’s failure to

submit a Rule 1925(b) statement, we conclude that any issues he wished to

raise have been waived.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2016




                                    -3-